DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/01/2022 has been entered. Applicant has amended claims 1, 3-13, and 15-20. Claims 2 and 14 have been cancelled. No new claims have been added. Claims 1, 3-13 and 15-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 12-15, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1,3-13 and 15-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wang et al (US 2011/0072047) in view of Carmel et al (US 2011/0125764) under 35 U.S.C. 103. Carmel teaches the amended limitations seen in the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8, 10, 12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2011/0072047 – herein after “Wang”) in view of Carmel et al (US 2011/0125764 – herein after “Carmel).
Regarding claim 1, Wang teaches:
A computer-implemented method for matching a content item to an interest node in an interest taxonomy, the method comprising: maintaining a corpus of content items and an interest node taxonomy, wherein the interest node taxonomy comprises a plurality of interest nodes organized in a hierarchical organization, and wherein content items of the corpus of content items are associated with one or more interest nodes of the interest taxonomy (Figure 4, 402-406, A topic ontology, also called a topic space, is a hierarchical ontology effective for representing users' interests. In this description, at 402 a hierarchical category tree is identified upon which to build the hierarchical topic space); receiving a content item to be added to the corpus of content items including a plurality of text items (Figure 5, 502 - image content information from the query image is extracted, and Figure 3, 316 User tags); determining at least one feature set of the received content item according to aspects of the received content item (Figure 6, 602 – aggregate and process tags to obtain textual feature vector); providing the at least one feature set of the received content item including the text feature set to an interest prediction model, wherein the interest prediction model is a trained machine learning model to generate a list of candidates for a content item according to one or more feature sets of the content item (Figure 6, 604); obtaining a set of predicted interest node candidates for the received content item from the interest prediction model (Figure 6, 606 - a topic distribution model that leverages the topic ontology 306 is used such that user interest is represented by ranked list of topics; and associating at least some of the predicted interest node candidates with the received content item as interest nodes for the received content item in the document corpus (Figure 6, 608 - At 608 topics with weights below a configurable threshold are removed to obtain the normalized topic distribution that is used to represent the interest mined from the query images. In this way, the mined interest facilitates targeted advertising based on the user image collection 106 without requiring the image(s) be tagged, and overcomes lexical and semantic gaps from user-submitted tags).
Wang does not explicitly teach the at least one feature set including a text feature set and wherein determining the text feature set includes: performing a lexical expansion of text labels of the interest nodes in the interest taxonomy resulting in an expanded set of text labels for interest nodes in the interest taxonomy; and identifying matches between the expanded set of text labels and the plurality of text items included with the received content.
Carmel teaches the at least one feature set including a text feature set and wherein determining the text feature set includes: performing a lexical expansion of text labels of the interest nodes in the interest taxonomy resulting in an expanded set of text labels for interest nodes in the interest taxonomy; and identifying matches between the expanded set of text labels and the plurality of text items included with the received content ([0051] Facet-based query expansion is carried out as follows. Given a query q={q.sub.1 . . . q.sub.n}, a facet F, selected by the user for drilling down, and a set of terms T={t.sub.1 . . . t.sub.k} to be used for expansion. It is assumed that the set of terms for expansion are provided by any query expansion technique, for example, from an external knowledge base such as WordNet (a lexical database for the English language which groups words into sets of synonyms, provides short definitions, and records semantic relation between the synonym sets) or the Web, or by pseudo-relevance feedback methods.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang to include the at least one feature set including a text feature set and wherein determining the text feature set includes: performing a lexical expansion of text labels of the interest nodes in the interest taxonomy resulting in an expanded set of text labels for interest nodes in the interest taxonomy; and identifying matches between the expanded set of text labels and the plurality of text items included with the received content as taught by Carmel. It would be advantageous since expansion help provide more accurate results and results that would not have been found without expansion as taught by the cited sections of Carmel.
Regarding claim 3, Wang in view Carmel teaches The computer-implemented method of Claim 1, Wang further teaches further comprising: determining an actual text label of the interest node of the matching text label to the current text item ([0089] - When there is an exact match between a query image and an image from pre-annotated images 110, p-tags if available, may be used for computer-annotation of the image of interest); and storing the actual text label of the interest node with the current text item in the text feature set ([0089]).
Regarding claim 4, Wang in view Carmel teaches The computer-implemented method of Claim 1, Wang further teaches wherein performing the lexical expansion of text labels of the interest nodes in the interest taxonomy resulting in the expanded set of text labels for interest nodes in the interest taxonomy comprises one or more of: modifying an actual text label of an interest node to form one or more common misspellings of the actual text label ([0086] - Relevant terms are mined while noisy terms and stop words such as "a" and "the" are omitted from the mining result); modifying the actual text label of an interest node to include or exclude apostrophes and/or hyphens ([0086]); and modifying the actual text label of an interest node to add or remove one or more suffixes ([0086]).
Regarding claim 7, Wang in view Carmel teaches The computer-implemented method of Claim 1, Wang further teaches wherein: the at least one feature set of the received content item includes a TF/IDF (term frequency/inverse document frequency) feature set ([0064] - n at least one embodiment the vector space model is weighted using term frequency-inverse document frequency (TF-IDF), and the weight vectors of all or a plurality of the groups of images belonging to the category are averaged to obtain a feature vector that defines the topic; and determining the TF/IDF feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item ([0064 - When a group of images, such as a web page, or photo stream are associated with a category node, such as a node in a concept hierarchy engine tree, an open directory project tree, or other such hierarchical category tree, the group of images may be represented in a vector space model); determining an IDF (inverse document frequency) value for each of the plurality of text items associated with the received content item ([0064]- In at least one embodiment the vector space model is weighted using term frequency-inverse document frequency (TF-IDF), and the weight vectors of all or a plurality of the groups of images belonging to the category are averaged to obtain a feature vector that defines the topic. Similarly a text importance measure may be used in block-wise topic identification to weight a text group, phrase, and/or sentence from web pages according to importance scores for interpreting a topic of a corresponding hierarchical category tree); and for each text item of the plurality of text items associated with the received content item: determining a TF/IDF value for a text item associated with the received content item ([0069] - This formulation expands on the TF-IDF weighting scheme used in text search and text mining The TF-IDF used in text search and text mining measures the importance of a term with respect to a document, to assign a high weight to a term if it has a high frequency in this document and while having a low frequency in the whole corpus); associating the TF/IDF value with the text item associated with the received content item ([0064]); and adding the TF/IDF value / text item tuple to the TF/IDF feature set for the received content item ([0064]).
Regarding claim 8, Wang in view Carmel teaches The computer-implemented method of Claim 7, Wang further teaches further comprising: for each text item of the plurality of text items associated with the received content item: determining whether the TF/IDF value meets or exceeds a predetermined threshold ([0098] - . At 608 topics with weights below a configurable threshold are removed to obtain the normalized topic distribution that is used to represent the interest mined from the query images); wherein associating the TF/IDF value with the text item associated with the received content item, and adding the TF/IDF value / text item tuple to the TF/IDF feature set for the received content item occur upon a determination that the TF/IDF value meets or exceeds the predetermined threshold ([0098] - . At 608 topics with weights below a configurable threshold are removed to obtain the normalized topic distribution that is used to represent the interest mined from the query images).
Regarding claim 10, Wang in view Carmel teaches The computer-implemented method of Claim 1, Wang further teaches further comprising: determining a plurality of feature sets of the received content item according to aspects of the received content item(Figure 3 312-322).; and providing the plurality of feature sets of the received content item to an interest prediction model (Figure 3 312-322).
Claim 12, 18, and 20 are rejected using similar reasoning seen in claim 1 and 10 due to reciting similar limitations but directed towards a computer readable medium and a computer system.	





Claim(s) 5-6, 9, 11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2011/0072047 – herein after “Wang”) in view of Carmel et al (US 2011/0125764 – herein after “Carmel) as applied to claim 1 above, and further in view of Natchu (US 2018/0253496 – herein after “Natchu”).
Regarding claim 5, Wang in view of Carmel does not explicitly teach wherein: the at least one feature set of the received content item includes a co-occurrence feature set; and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item; and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy; associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set.
Natchu teaches wherein: the at least one feature set of the received content item includes a co-occurrence feature set (Figure 29, 2904); and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item (Figure 29, 2906); identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item (Figure 30, 3016); and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy ([0207]- At 3018, determining a set of unique bi-gram co-occurrences is performed. For example, the process can perform a map reduce over the set of documents (e.g., the reduced set of 170 million documents in the above example), and then determine a set of unique bigram co-occurrences (e.g., 40 or some other number of unique bigram co-occurrences)); associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set (Figure 30, 3020).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include wherein: the at least one feature set of the received content item includes a co-occurrence feature set; and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item; and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy; associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
Regarding claim 6, Wang in view of Carmel does not explicitly teach further comprising: for each content item of the set of content items: determining a strength of co-occurrence between the identified token and the current text item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set with the determined strength of co- occurrence.
Natchu teaches further comprising: for each content item of the set of content items: determining a strength of co-occurrence between the identified token and the current text item ([0206] - At 3016, generating co-occurrences for all pairs of tokens is performed. For example, the process can return to processing of the documents, and for each document, determine the top tokens+all lg: entities (e.g., the top 50 or some other number of tokens+all lg: entities), and then generate co-occurrences for all pairs of tokens (e.g., the co-occurrences' weight can be computed using the square root of the product of the unsquashed scores)); and storing the association of the received content item and the mapped interest node in the co-occurrence feature set with the determined strength of co- occurrence ([0209] - As such, tokens/interests are also embedded in the embedding space using interest vectors, which can be implemented using the above-described process. In an example implementation, for document embeddings, the unsquashed weighted sum of the token vectors for the top 50 or some other number of tokens in the document can be selected. Next, the weights of the site: and r: tokens can be reduced to 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include for each content item of the set of content items: determining a strength of co-occurrence between the identified token and the current text item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set with the determined strength of co- occurrence as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
Regarding claim 9, Wang in view of Carmel does not explicitly teach wherein: the at least one feature set of the received content item includes an embedding feature set; and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item; determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items; and adding the set of closest content items from the corpus of content items to the embedding feature set.
Natchu teaches teach wherein: the at least one feature set of the received content item includes an embedding feature set (Figure 30, 3020); and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item ([0209] - As such, tokens/interests are also embedded in the embedding space using interest vectors, which can be implemented using the above-described process. In an example implementation, for document embeddings, the unsquashed weighted sum of the token vectors for the top 50 or some other number of tokens in the document can be selected. Next, the weights of the site: and r: tokens can be reduced to 1); determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items ([0219] - he norm of the vectors after training encodes the strength of a token. The presence of a token in a document changes the likely vocabulary of the document, and a token with a higher norm does so more than a token with a lower norm. An example is the token ‘physics,’ which has a norm of 3.6 while the token ‘supersolid’ has a norm of 4.6, meaning the presence of the token supersolid in a document has a stronger influence on the neighboring vocabulary. For most cases, using cosine is generally a preferable choice); and adding the set of closest content items from the corpus of content items to the embedding feature set ([0222] - Nearest neighbor searches can be performed using the embedding space. Specifically, given that tokens and documents are embedded in a vector space, various vector-based retrieval techniques can be performed to find nearest neighbors in this vector space. As an example, vector-based retrieval can be performed to navigate from an interest to nearby interests without knowing both ends a priori. As another example, vector-based retrieval can be performed to navigate from a query to a document (e.g., search), from a document to nearby documents (e.g., following stories/more like this content), from a user to documents (e.g., trending content), and/or from a document to users (e.g., trending, social features on users to notify or share with, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include wherein: the at least one feature set of the received content item includes an embedding feature set; and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item; determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items; and adding the set of closest content items from the corpus of content items to the embedding feature set as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
Regarding claim 11, Wang teaches wherein the plurality of feature sets of the received content item comprise any two or more of a text feature set, TF/IDF (term frequency/inverse document frequency) feature set ([0069]). 
	Wang in view of Carmel does not explicitly teach a co-occurrence feature set, a and an embedding feature set.
	Natchu teaches a co-occurrence feature set (Figure 29, 2906), a and an embedding feature set (Figure 30, 3020).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include a co-occurrence feature set, a and an embedding feature set as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
	Claim 13 is rejected using similar reasoning seen in the rejection of claim 11 due to recititng similar limitations but directed towards a computer readable medium.
Regarding claim 15, Wang in view of Carmel does not explicitly teach wherein: the at least one feature set of the received content item includes a co-occurrence feature set; and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item; and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy; associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set.
Natchu teaches wherein: the at least one feature set of the received content item includes a co-occurrence feature set (Figure 29, 2904); and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item (Figure 29, 2906); identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item (Figure 30, 3016); and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy ([0207]- At 3018, determining a set of unique bi-gram co-occurrences is performed. For example, the process can perform a map reduce over the set of documents (e.g., the reduced set of 170 million documents in the above example), and then determine a set of unique bigram co-occurrences (e.g., 40 or some other number of unique bigram co-occurrences)); associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set (Figure 30, 3020).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include wherein: the at least one feature set of the received content item includes a co-occurrence feature set; and determining the co-occurrence feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item; and for each content item of the set of content items: identifying a token included in a content item of the set of content items, each token comprising a text item being mapped to an interest node of the interest taxonomy; associating a mapped interest node of the interest taxonomy of the token to the received content item; and storing the association of the received content item and the mapped interest node in the co-occurrence feature set as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
Regarding claim 16,  Wang further teaches wherein: the at least one feature set of the received content item includes a TF/IDF (term frequency/inverse document frequency) feature set ([0064] - n at least one embodiment the vector space model is weighted using term frequency-inverse document frequency (TF-IDF), and the weight vectors of all or a plurality of the groups of images belonging to the category are averaged to obtain a feature vector that defines the topic; and determining the TF/IDF feature set of the received content item comprises: identifying a plurality of text items associated with the received content item; identifying a set of content items in the document corpus that include one or more of the identified plurality of text items associated with the received content item ([0064 - When a group of images, such as a web page, or photo stream are associated with a category node, such as a node in a concept hierarchy engine tree, an open directory project tree, or other such hierarchical category tree, the group of images may be represented in a vector space model); determining an IDF (inverse document frequency) value for each of the plurality of text items associated with the received content item ([0064]- In at least one embodiment the vector space model is weighted using term frequency-inverse document frequency (TF-IDF), and the weight vectors of all or a plurality of the groups of images belonging to the category are averaged to obtain a feature vector that defines the topic. Similarly a text importance measure may be used in block-wise topic identification to weight a text group, phrase, and/or sentence from web pages according to importance scores for interpreting a topic of a corresponding hierarchical category tree); and for each text item of the plurality of text items associated with the received content item: determining a TF/IDF value for a text item associated with the received content item ([0069] - This formulation expands on the TF-IDF weighting scheme used in text search and text mining The TF-IDF used in text search and text mining measures the importance of a term with respect to a document, to assign a high weight to a term if it has a high frequency in this document and while having a low frequency in the whole corpus); associating the TF/IDF value with the text item associated with the received content item ([0064]); and adding the TF/IDF value / text item tuple to the TF/IDF feature set for the received content item ([0064]).
Regarding claim 17, Wang in view of Carmel does not explicitly teach wherein: the at least one feature set of the received content item includes an embedding feature set; and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item; determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items; and adding the set of closest content items from the corpus of content items to the embedding feature set.
Natchu teaches teach wherein: the at least one feature set of the received content item includes an embedding feature set (Figure 30, 3020); and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item ([0209] - As such, tokens/interests are also embedded in the embedding space using interest vectors, which can be implemented using the above-described process. In an example implementation, for document embeddings, the unsquashed weighted sum of the token vectors for the top 50 or some other number of tokens in the document can be selected. Next, the weights of the site: and r: tokens can be reduced to 1); determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items ([0219] - he norm of the vectors after training encodes the strength of a token. The presence of a token in a document changes the likely vocabulary of the document, and a token with a higher norm does so more than a token with a lower norm. An example is the token ‘physics,’ which has a norm of 3.6 while the token ‘supersolid’ has a norm of 4.6, meaning the presence of the token supersolid in a document has a stronger influence on the neighboring vocabulary. For most cases, using cosine is generally a preferable choice); and adding the set of closest content items from the corpus of content items to the embedding feature set ([0222] - Nearest neighbor searches can be performed using the embedding space. Specifically, given that tokens and documents are embedded in a vector space, various vector-based retrieval techniques can be performed to find nearest neighbors in this vector space. As an example, vector-based retrieval can be performed to navigate from an interest to nearby interests without knowing both ends a priori. As another example, vector-based retrieval can be performed to navigate from a query to a document (e.g., search), from a document to nearby documents (e.g., following stories/more like this content), from a user to documents (e.g., trending content), and/or from a document to users (e.g., trending, social features on users to notify or share with, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Wang in view of Carmel to include wherein: the at least one feature set of the received content item includes an embedding feature set; and determining the embedding feature set of the received content item comprises: determining an embedding vector of the received content item; determining a set of closest content items from the corpus of content items according to a similarity measure of embedding vectors measuring the similarity of the embedding vector of the received content item to embedding vectors of content items in the corpus of content items; and adding the set of closest content items from the corpus of content items to the embedding feature set as taught by Natchu. It would be advantageous to provide an improved technical solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents (e.g., newly crawled and processed content, such as web pages), so these disclosed techniques can provide an estimate based on old/known terms (e.g., to predict that a document is relevant to an interest, an interest is relevant to a document, a new document is relevant to an old document as taught by Natchu ([0185]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166